Citation Nr: 0822582	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-01 513	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.   Entitlement to service connection for benign prostatic 
hypertrophy.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney at 
Law



[Continued on the next page]  

ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1970 until 
March 1974 and from March 1974 until June 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1970 until March 1974 and from March 1974 until June 1976. 

2.  On June 27, 2008, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, in New 
Orleans, Louisiana, that the appellant died in July 2006.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


[Continued on the next page]  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.


		
JONATHAN B. KRAMER 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


